Citation Nr: 1703994	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-09 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right patellar tendinitis.

2.  Entitlement to a rating in excess of 10 percent for right knee laxity associated with right patellar tendinitis.

3.  Entitlement to a rating in excess of 10 percent for left patellar tendinitis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for bilateral plantar fasciitis.

7.  Entitlement to service connection for hallux rigidus, left foot.

8.  Entitlement to service connection for hallux rigidus, right foot.

9.  Entitlement to service connection for metatarsalgia, bilateral.

10.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right hammer toe.

11.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left hammer toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 1984, October 1988 to February 1989, and from September 1990 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an August 2009 (increased ratings knees) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This case was initially before the Board in May 2014, when the Veteran's increased rating claims for his knees were remanded for further development.  The RO most recently issued a supplemental statement of the case in October 2014, and the appeal is again before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  Statements submitted by the Veteran and his employer reasonably raise the issue of entitlement to TDIU.  The TDIU issue is considered to be part of the Veteran's increased rating claims for his knees, as reflected on the first page of this decision.

The Board notes that the claims for entitlement to service connection for bilateral pes planus, bilateral plantar fasciitis, hallux rigidus, left foot, hallux rigidus, right foot, bilateral metatarsalgia, and whether new and material evidence has been received to reopen the claims of entitlement to service connection for right and left hammer toes have been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.     

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that the case must be remanded again, but it is necessary to comply with a recent Court decision.

Increased Ratings for Right and Left Knees- The most recent VA examination for the Veteran's knees was conducted in July 2014.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  After review of the Veteran's VA examination, the Board has determined that an additional VA examination is warranted in light of Correia.

TDIU-  With regard to the TDIU claim, the Veteran maintains that his knee disabilities, remanded herein, have affected his employability.  His claim for TDIU is inextricably intertwined with his claims for increased ratings.  Therefore, the Board will not issue a decision on his TDIU claim at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Service Connection and New and Material Claims-  The Board notes that in an April 2016 rating decision the Veteran was denied service connection for bilateral pes planus, bilateral plantar fasciitis, hallux rigidus of both feet, and bilateral metatarsalgia.  The decision also denied reopening the claims of entitlement to service connection for right and left hammer toes.  

In a May 2016 statement, the Veteran expressed disagreement with the April 2016 decision.   

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2016).

Thus, remand for issuance of a SOC on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to service connection for bilateral pes planus, bilateral plantar fasciitis, hallux rigidus, left foot, hallux rigidus, right foot, bilateral metatarsalgia, and for whether new and material evidence has been received to reopen the claims of entitlement to service connection for right and left hammer toes must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  

Only if the Veteran's appeal as to these issues is perfected within the applicable time period should these issues be returned to the Board for appellate review.

2.  Provide the Veteran with VA knee examinations to determine the nature and severity of the service-connected right and left knee disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

Knee range of motion testing should be undertaken for the right and left knees.  The examiner is to report the range of motion measurements in degrees.  The range of motion should then be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner is asked to additionally address the following issue:  Do the Veteran's service-connected disabilities, standing by themselves, have an impact on his ability to obtain or maintain gainful employment? 

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to affect employability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




